Appeal from a decision of the Unemployment Insurance Appeal Board, filed April 18, 2000, which ruled that claimant was disqualified from receiving unemployment insurance benefits because she voluntarily left her employment without good cause.
Prior to returning from a leave of absence, the employer granted claimant’s request to return to work in March 1999 on a part-time basis of two days a week for a total of 12.5 hours a week. In April 1999, claimant accommodated the employer’s request that she cover vacation and sick time of other employees. Thereafter, in November 1999, claimant notified the employer that she no longer wanted to provide vacation and sick coverage but that she wanted to return to the initial agreement of 12.5 hours a week. Claimant left her employment when the employer declined to grant her request.
Substantial evidence supports the finding of the Unemployment Insurance Appeal Board that claimant voluntarily left her employment under disqualifying circumstances. Dissatisfaction with one’s work schedule or responsibilities has been held not to constitute good cause for leaving employment (see, *691Matter of Anthony [Commissioner of Labor], 257 AD2d 876, 877; Matter of Papaleo [Commissioner of Labor], 250 AD2d 895, lv denied 92 NY2d 807), especially where, as here, claimant waived any objection to covering vacation and sick leave since she accepted the situation for several months without complaint (see, Matter of Bartczak [Commissioner of Labor], 272 AD2d 731, 732; Matter of Stoddard [Sweeney], 242 AD2d 817).
Peters, J. P., Spain, Carpinello, Mugglin and Rose, JJ., concur. Ordered that the decision is affirmed, without costs.